Exhibit 10.11

APPLE CONFIDENTIAL

 

To:    Tony Fadell From:    Dan Cooperman Date:    November 3, 2008 Re:   
Transition Agreement

As we discussed, I want to confirm the terms of your transition from your
current position at Apple to a new role.

Apple has agreed to extend your employment through at least March 24, 2010
pursuant to the conditions of this Transition Agreement and attached Settlement
Agreement and Release (the “Term”). This will allow you to continue to receive a
salary and benefits as well as to vest in certain Restricted Stock Units as
described below. We have agreed that you will immediately resign from your
position as Senior Vice President, iPod, and as a member of the Apple Executive
Team. In your new role as Special Advisor to Apple’s Chief Executive Officer,
you shall provide such advice and other services concerning the business of
Apple as may be reasonably requested by the Chief Executive Officer from time to
time on a part time, but not a full time basis. During the Term, you will not be
employed by or perform consulting services for any other entity absent Apple’s
prior written consent.

Your new salary shall be $300,000 USD per year, subject to standard deductions
and payable during Apple’s normal payroll cycle. You shall continue to receive
all other benefits of employment generally available to other members of the
Company’s management, and shall be entitled to participate in Apple’s
VP/Director Bonus Program. All salary, benefits and bonus eligibility shall
cease upon the termination of your employment with Apple. You will be entitled
to the full FY’08 SVP Annual Bonus Program and all of your accrued vacation time
to date shall be paid in full at your pre-transition salary. Any subsequent
vacation accrual shall be paid at your new salary. In the event that your wife
is no longer employed at Apple, then you will not be subject to any blackout
restrictions regarding your sale of Apple securities when and if such
restrictions lapse for her.

In consideration for Apple’s offer of continued employment, and upon the new
grant of the RSUs set forth herein, you agree to cancel all of your outstanding
unvested restricted stock units (“RSUs”) (as reflected below). You will have no
further rights with respect to any of the cancelled RSUs, but your stock options
shall remain outstanding and the terms and conditions of such options, including
the vesting provisions, shall remain in full force and effect. The chart below
lists your unvested RSUs that will be cancelled per your understanding and
agreement:

 

Grant Date

   Grant
Number    Equity
Type    Current Number
of Unvested
RSUs 1   

Cancellation
Date

   Cancelled
RSUs    New Number of
RSUs

8/30/2005

   128049    RSU    5,000    Effective Date    5,000    0

12/17/2007

   145216    RSU    50,000    Effective Date    50,000    0

2/2/2006

   130714    RSU    100,000    Effective Date    100,000    0

 

1

Unvested RSUs as of 9/30/08



--------------------------------------------------------------------------------

Subject to the approval of and at a date to be determined by the Board of
Directors, Apple will recommend that you be granted an award of RSUs in the
amount of 77,500 shares. The grant date and vesting commencement date will be
determined by the Board, and shall be subject to the terms and conditions of
Apple’s 2003 Employee Stock Plan. The RSUs subject to the award will vest all at
once on March 24, 2010, contingent upon your continued employment on that date,
provided, however, that should Apple terminate your employment before March 24,
2010 without “Cause”, your RSUs will accelerate and immediately vest and you
shall be entitled to continuation of your salary payments (or pay in lieu at
Apple’s discretion) and benefits or COBRA reimbursement through March 24, 2010
subject to your execution of a new release commensurate with the terms of the
attached release.

For purposes of this Agreement, “Cause” shall be defined as (i) an intentional
material act of fraud or dishonesty in connection with your duties, or in the
course of your employment with the Company; (ii) the conviction of a felony or
crime involving moral turpitude; (iii) Your breach of this Transition Agreement
or attached Settlement Agreement and Release; (iv) a willful act by you which
constitutes gross misconduct and which is injurious to the Company; or (v) a
willful breach of a material Apple policy or your Intellectual Property
Agreement. Prior to any termination for “Cause” Apple will provide you with
written notice of the basis for a “Cause” termination. In addition, prior to any
termination for “Cause” under (iii) above, Apple will provide you with a ten
(10) day opportunity to cure. No act or failure to act by you shall be
considered “willful” unless committed without good faith and without a
reasonable belief that the act or omission was in the Company’s best interest.

You will have an opportunity to review in advance all press releases and SEC
filings referencing your change in roles with Apple pursuant to the Transition
Agreement. Unless otherwise required by law, these announcements will not infer
or suggest that you have been demoted and/or terminated.

In order to receive the consideration outlined in this Transition Agreement, you
will need to sign the attached Settlement Agreement and Release, and another
similar agreement after your date of separation. The second agreement will
release claims for the period between the date you sign the first agreement and
the end of your employment. If you fail to sign the attached release of claims
within seven days, your employment at Apple will come to an immediate end.

 

2



--------------------------------------------------------------------------------

From today until your final date, I know that you will continue to adhere to
Apple policies, and confidentiality agreements (including your Intellectual
Property Agreement). Your employment shall remain at-will which means that
either you or Apple may terminate your employment with or without notice or
cause at any time subject to your rights under this Agreement.

Please be aware, the content of this memo and any related discussions or
documents are confidential and are bound by the Intellectual Property Agreement
that you signed as a condition of your employment with Apple. You are free to
discuss this with your spouse and or legal/financial advisor.

 

Sincerely, /s/    Dan Cooperman

Dan Cooperman

Apple Inc.

 

3



--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and General Release (Agreement) is made and entered
into between Anthony Fadell (Employee) and Apple Inc. (Apple).

1. In exchange for the mutual promises set forth in this Agreement and in the
Transition Agreement, Apple agrees as follows:

a. Apple will continue Employee’s employment pursuant to terms set forth in the
Transition Agreement. (Attached hereto as Exhibit 1 is a true and correct copy
of the Transition Agreement which is hereby incorporated by reference.)

b. Effective as of the close of business on the date indicated in the Transition
Agreement, or earlier as provided therein, Employee shall be terminated from the
employ of Apple. At such time, Employee shall receive all benefits due him
pursuant to the Transition Agreement, and all other benefits and sums otherwise
due shall be computed in accordance with Apple’s standard procedures and
applicable benefit or other plan documents.

2. In exchange for the consideration herein, Employee agrees to the following
separate and independent covenants:

a. Transition Agreement: Employee understands and agrees to the terms and
conditions outlined in the attached Transition Agreement.

b. Communications: Employee agrees for the length of his employment and for one
(1) year thereafter that he will not make any public statement to the press or
media regarding Apple or his employment at Apple without the prior written
approval of a Senior Officer of Apple. For avoidance of doubt, during the
aforementioned period Employee shall not grant interviews, make public
communications, take speaking opportunities, publish or provide any information
or materials regarding Apple, its products, employees or his experiences at
Apple absent the prior written approval of a Senior Officer of Apple. Employee
further agrees that he shall not disparage Apple and its officers, directors and
employees in any way in response to any inquiry from the press, public media or
other third parties except as otherwise required by law. Apple’s current Chief
Executive Officer, and current Executive Team shall, in return, not disparage
Employee, except as otherwise required by law. Other than as required by law, or
as reasonably required to enforce its terms, Employee agrees not to disclose the
terms or existence of this Agreement or the attached Transition Agreement to
persons other than his spouse and his professional advisers.

 

4



--------------------------------------------------------------------------------

c. Post Termination – Settlement Agreement & Release: Employee agrees that after
his termination from Apple, provided there has been no breach of this Agreement
or the Transition Agreement by Apple, he will execute an agreement releasing all
claims and potential claims that he may have that have arisen between the
effective date of this Agreement and his separation date in a form substantially
similar to this Agreement.

d. No Solicitation of Apple Employees: Employee agrees that for a period of one
(1) year following his termination date, to not, either directly or indirectly,
for himself or on behalf of others, solicit or recruit Apple employees or
contractors to terminate their relationship with Apple.

3. In exchange for the promises contained in this Agreement and the Transition
Agreement above Employee, on behalf of Employee’s heirs, estate, executors,
administrators, successors and assigns does fully and completely release,
discharge and agree to hold harmless Apple, its past, present and future
successors, officers, directors, attorneys, agents, employees, shareholders,
assigns, subsidiaries and affiliates from all charges, actions, claims,
judgments, obligations, liabilities, costs, expenses, damages (including but not
limited to general, special, punitive, liquidated and compensatory damages) or
causes of action of every kind, nature and character, known or unknown, in law
or equity, fixed or contingent, which Employee may now have, or ever had arising
from or in any way connected with Employee’s relationship or termination of
employment with Apple. This release includes, but is not limited to:

a. Any charges or claims relating to, arising out of, or connected with
Employee’s employment with Apple, whether or not based upon any alleged
violations of public policy; compliance (or lack thereof) with any internal
Apple policy, procedure, practice or guideline; or any oral, written, express,
and/or implied employment contract or agreement, or the breach of any term
thereof, including but not limited to, any implied covenant of good faith and
fair dealing; or any federal, state, county or municipal statute, law,
regulation, order or ordinance whether or not relating to labor or employment;
or any other charges or claims relating to the law of contract or tort;

b. any charges or claims relating to employment discrimination on account of
race, sex, national origin, creed, religion, disability, or other basis,
including harassment, whether or not arising under the federal Civil Rights Acts
(Title VII), 42 U.S.C. Section 1981, the Rehabilitation Act of 1973, the
Americans With Disabilities Act, any amendments to the foregoing laws, or any
other federal, state, county, municipal or other law, statute, regulation or
order relating to employment discrimination; and any claims relating to
employment discrimination on account of age, whether or not arising under the
Age Discrimination in Employment Act (ADEA) or any state law, statute or
regulation relating to age discrimination.

 

5



--------------------------------------------------------------------------------

c. any charges or claims arising under the Employee Retirement and Income
Security Act, and any other laws and regulations relating to employment, and any
and all claims for attorney’s fees and costs;

d. any charges or claims relating to pay or leave of absence arising under the
Fair Labor Standards Act, the Family & Medical Leave Act, and any similar state
laws or regulations;

e. any charges or claims for reemployment, salary, wages, bonuses, vacation pay,
stock options, acquired rights, appreciation from stock options, stock
appreciation rights, any other form of equity or equity rights, benefits or
other compensation of any kind; and

f. any charges or claims relating to, arising out of, or connected with any
other matter or event occurring prior to the execution of the Agreement whether
or not brought before any judicial, administrative, or other tribunal.

Employee represents and warrants that Employee has not assigned any such charge
or claim or authorized any other person or entity to assert such charge or claim
on Employee’s behalf. Further, Employee agrees that under this Agreement,
Employee waives any claim for damages incurred at any time in the future because
of alleged continuing effects of past wrongful conduct involving any such claims
and any right to sue for injunctive relief against Apple.

In entering into this Agreement, Employee has intended that this Agreement be a
full and final settlement of all matters, whether or not presently disputed,
that could have arisen between the parties. Employee understands and expressly
agrees that by this Agreement he expressly waives all claims of every nature and
kind whatsoever, known or unknown, suspected or unsuspected, past or present and
all rights under Section 1542 of the California Civil Code and/or any similar
statute or law of any other jurisdiction. Such section reads as follows:

Section 1542. “A general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, if known by him must have materially affected his settlement with the
debtor.”

It is expressly agreed that the charges and claims released pursuant to this
Agreement include all charges and claims against individual employees of Apple,
whether or not such employees were acting within the course and scope of their
employment.

Notwithstanding the above, nothing in this Settlement Agreement shall release or
in any manner impair any rights Employee may have under California Labor Code
Section 2802 or any other right to indemnification under applicable law, policy,
agreement, applicable Apple by-laws, certificate of incorporation, or directors
and officers liability insurance. Further the release contained herein shall not
extend to any obligations incurred under this Agreement or the Transition
Agreement, as well as any claims that cannot be released as a matter of law.

 

6



--------------------------------------------------------------------------------

4. Non-Waiver; Complete Agreement; Governing Law. No provisions of this
Agreement may be modified, waived or discharged except in writing signed by both
Employee and a Senior Officer of Apple. No waiver by either party at any time of
any breach by the other party of, or compliance with, any condition or provision
of this Agreement shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior to subsequent time. This Agreement and
the attached Transition Agreement is the complete agreement of the parties as to
the subject matter hereof. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement or the
Transition Agreement, and Employee and Apple represent and acknowledge that they
have not relied upon any agreements or representations not set forth in either
document, and that any prior agreements or representations relating to the
subject matter of this Agreement are hereby superseded. Notwithstanding the
above, this Agreement is not intended to modify, supersede, or otherwise
extinguish the provisions of Employee’s Intellectual Property Agreement. To the
extent any provisions of the Intellectual Property Agreement have continuing
force and effect after the termination of Employee’s employment with Apple, this
Agreement does not alter or affect those provisions in any way. This Agreement
shall be governed by and construed in accordance with the laws of the State of
California, other than its conflict of law provisions.

5. Severability. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

6. Release of Claims. Employee understands that Employee has seven (7) days from
the date Employee receives this Agreement to consider and sign this Agreement,
but that Employee may waive this period of time.

7. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

8. Attorneys’ Fees. In the event of the bringing of any action, proceeding,
arbitration or suit by a party hereto against another party hereunder by reason
of any breach of any of the covenants, agreements, or provisions arising out of
this Agreement, the prevailing party shall be entitled to recover all costs and
expenses of that action or suit, or at trial, arbitration or on appeal, and in
collection of judgment, including reasonable attorneys’ fees, accounting, and
other professional fees resulting therefrom.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee and Apple have executed this Agreement,
effective as of the date first above written.

 

    Apple Date: November 3, 2008     By:    /s/    Dan Cooperman         Dan
Cooperman, Apple Inc.

By signing this Agreement, I acknowledge that I have had the opportunity to
review this Agreement carefully with an attorney of my choice; that I have
carefully read this Agreement, and that I fully I understand the terms of this
Agreement and attached Transition Agreement along with their final and binding
effect; and that I knowingly and voluntarily agree to them.

 

Date: November 3, 2008     By:    /s/    Anthony M. Fadell         Anthony M.
Fadell

 

8